Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-12, 14-22 have been reviewed and are addressed below.  Claims 2, 13 have been cancelled.

Allowable Subject Matter
Claims 1, 3-12, 14-22 are allowed.  The prior art discloses wearable and/or portable devices (Sarkisians 2018/0360362) and contextually interactive apparel (2016/0179066) and sensory user interface (Rahman 2012/0316456) and mass notification and venue security system and method (2019/0073896). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 a “ method comprising: using a wearable device to detect an illness and/or symptoms of the illness in a user, wherein the wearable device comprises: at least one body fluid detector configured to detect one or more body fluids used to generate body fluid analysis information, wherein the at least one body fluid detector comprises a moisture sensor including a sweat collection implementation to collect sweat from the user, at least one microphone configured to receive audio from the user, at least one temperature sensor configured to measure the temperature of the user, and at least one motion sensor configured to detect an amount of motion of the user, wherein the wearable device detects the illness and/or symptoms of the illness in the user based on the detected sweat from the user, the received audio from the user, the measured temperature of the user, the detected amount of motion of the user, and a search history of the user, wherein the detected amount of motion of the user is compared with previously stored amounts of motion to determine lethargy, wherein the search history of the user is analyzed by detecting specified keywords to determine the illness and/or the symptoms of the illness in the user; determining, with the wearable device, additional devices of users who come within a specified distance of the wearable device; and sending an alert regarding a diagnosis and/or analysis of the symptoms of the illness to a central server and/or a cloud device, wherein the central server and/or the cloud device share the diagnosis and/or the analysis of the symptoms of the illness with the additional devices of users..” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626